Title: From Alexander Hamilton to Simon Gross, 20 April 1791
From: Hamilton, Alexander
To: Gross, Simon


Treasury Department:20th. April 1791
Sir,
I duly received your letter of the 9th. instant about which time I transmitted to you the Commissions of all the officers of the Maryland Revenue Cutter, whom the President has yet thought proper to appoint.
The provisions and necessary small articles of Ship Chandlery will be provided for you by the Collector. I wish from him, after confering with you, a minute of the arms and ammunition that are thought necessary. You will be exceedingly careful not to proceed, without clear orders, in expenditures. I mention this the more particularly, because I perceive you mistook my request to have names sent me to submit to the President, for an authority to make the appointments. This is a power that I could not give you, and which can be exercised only by the president of the United States.
I presume from your manner of writing that the rigging and sails are prepared. If the latter are not, and Boston sail cloth cannot be procured in Baltimore as low as foreign I will immediately direct the necessary quantity to be Sent you from Boston.
I am, sir,   Your obedient Servant
Alexander Hamilton
Captain Simon Gross
